Exhibit 10.69

EMPLOYMENT AGREEMENT

 

This employment agreement (the “Agreement”) is entered into by and between Perry
Ellis International, Inc. (“Perry Ellis” or the “Company”) and Alberto de
Cardenas (“De Cardenas” or “Employee”)

 

1. TERM OF EMPLOYMENT

 

This Agreement is effective for the period commencing on May 1, 2005 and
terminating without further notice at 5:00 p.m. on April 30, 2007, unless
terminated earlier in accordance with the provisions set forth in paragraphs 5,
6, 7 or 8 below. The parties may renew this Agreement, in writing, for
additional one-year periods at their discretion. The Company shall notify De
Cardenas, in writing, at least 90 days prior to the natural expiration of this
Agreement of the Company’s intent to not renew this Agreement.

 

2. DUTIES AND RESPONSIBILITIES

 

The Company agrees to employ De Cardenas as Senior Vice President and General
Counsel with such powers and duties in this capacity as may be established from
time to time by the Company and its Board of Directors (the “Board”) in their
discretion. De Cardenas shall diligently perform all services as may be assigned
to him by the Company and its Board and shall exercise such power and authority
as may from time to time be delegated to him by the Company or its Board. During
his employment, De Cardenas will not engage in any other business activities,
regardless of whether such activity is pursued for profits, gains or other
pecuniary advantage. In connection with his employment by the Company, De
Cardenas shall be based at the Company’s principal executive offices in Miami,
Florida except for required travel on the Company’s business.

 

3. COMPENSATION

 

(a) Base Salary. Perry Ellis will pay a Base Salary of Two Hundred and Twenty
Thousand Dollars ($220,000) per annum to De Cardenas, payable in installments
according to the Company’s normal payroll practices, and subject to applicable
withholding and other taxes and deductions. Said salary is effective May 1,
2005.

 

(b) Incentive Compensation. The Company and De Cardenas shall each evaluate De
Cardenas’ performance at the end of each of the Company’s fiscal years during
this Agreement. It is contemplated that this review will normally occur in
February of each year. However, said review may be postponed by the Company as
warranted by appropriate or more immediate business circumstances. De Cardenas
will be eligible to participate in any Management Incentive Plan or any other
bonus arrangement generally available to other senior management employees,
according to the same terms and conditions applicable to other employees.



--------------------------------------------------------------------------------

(c) Vacation, Personal, and Sick Leave. De Cardenas shall be entitled to take
three weeks of paid vacation during each year of this Agreement. De Cardenas
shall be entitled on an annual basis to three (3) days of paid sick leave and
three (3) days personal leave. Unused vacation time, sick leave and/or personal
leave may not be carried over to subsequent years and will not be paid-out if
not taken for any reason.

 

(d) Other Benefits. De Cardenas will be entitled to participate in any group
health, dental, life or disability plan and is entitled to any other benefits
that the Company may maintain from time to time for all employees, provided that
De Cardenas meets the respective eligibility requirements.

 

(e) Expense Reimbursement. During De Cardenas’ term of employment, the Company,
upon the submission of supporting documentation by De Cardenas, and in
accordance with Company policies for its executives, shall reimburse De Cardenas
for all reasonable expenses actually paid or incurred by De Cardenas in the
course of and pursuant to the business of the Company, including expenses for
travel and entertainment.

 

4. CHANGE IN CONTROL

 

In the event that, within the 12 month period following a Change in Control (as
herein defined), De Cardenas’ employment is terminated by the Company other than
for Cause, or De Cardenas terminates his employment for Good Reason (as herein
defined), he shall be entitled to the following benefits: (a) any granted but
unvested Option to purchase the Company’s common stock will become fully vested
and exercisable immediately upon such termination and shall thereafter remain
exercisable [till the earlier of 60 days or the expiration date of such Option];
and (b) a severance payment in the aggregate amount of one year of Base Salary
(as defined in Paragraph 3(a) hereof) plus an amount equal to any incentive
compensation paid to De Cardenas pursuant to Paragraph 3(b) hereof during the
Company’s fiscal year preceding any such termination. In order to receive the
benefits described in this Paragraph, De Cardenas shall be required to execute a
waiver of claims and general release in the form prescribed by the Company.

 

2



--------------------------------------------------------------------------------

For purposes of this Paragraph 4, the term “Change in Control” shall mean the
occurrence of any of the following events:

 

  1. the acquisition by any person, entity or “group” (as defined in section
13(d) of the Exchange Act)(other than (x) any subsidiary or affiliate of the
Company or (y) any entity owned, directly or indirectly, 50% or more by Perry
Ellis International, Inc. or (z) any employee benefit plan of any such entity)
through one transaction or a series of related transactions of 50% or more of
the combined voting power of the then outstanding voting securities of the
Company;

 

  2. The complete liquidation or dissolution of the Company (other than a
dissolution occurring upon a merger or consolidation thereof); or

 

  3. The sale, transfer or other disposition of all or substantially all of the
assets of the Company through one transaction or a series of related
transactions to one or more persons or entities that are not, immediately prior
to such sale, transfer or other disposition, affiliates of the Company; or

 

  4. The termination or replacement of George Feldenkreis as Chairman and Chief
Executive Officer of Perry Ellis International, Inc.; provided, however, that
the death or retirement of George Feldenkreis shall not trigger a Change in
Control under this Section 4.

 

“Good Reason” means, without De Cardenas’ written consent: (i) a material
diminution of De Cardenas’ titles, duties or responsibilities or the assignment
of duties or responsibilities that are materially inconsistent with his titles,
duties and responsibilities hereunder; (ii) a reduction in the Executive’s Base
Salary, annual bonus or incentive compensation opportunity (it being understood
that a reduction in the dollar amount of De Cardenas’ annual bonus from year to
year solely as the result of achievement or failure to achieve the target
performance objectives provided in the annual bonus plan shall not constitute a
reduction in De Cardenas’ annual bonus opportunity); or (iii) requiring De
Cardenas’ principal place of business to be located other than Miami, Florida.

 

5. DE CARDENAS’ DEATH OR INABILITY TO PERFORM

 

In the event of De Cardenas’ death, this Agreement and the Company’s obligation
to pay De Cardenas’ salary and compensation automatically end. If De Cardenas
becomes unable to perform his employment duties during the Term of this
agreement, his compensation under this Agreement shall automatically end until
such time as De Cardenas becomes able to resume his job duties for the Company.
In the event that De Cardenas becomes unable to perform his employment duties
for a cumulative period of six months within any span of twelve months, this
Agreement and De Cardenas’ employment will be automatically terminated. In such
case, De Cardenas’ salary and compensation shall automatically end.

 

3



--------------------------------------------------------------------------------

6. TERMINATION BY COMPANY FOR CAUSE

 

The Company may terminate this Agreement and De Cardenas’ employment “for Cause”
at any time with or without notice. As used herein, “for Cause” shall mean any
one of the following:

 

  •   De Cardenas’ habitual neglect of his job duties and responsibilities; or

 

  •   Commission of any crime, excluding minor traffic offenses; or

 

  •   Commission of an act of dishonesty or breach of a fiduciary duty; or

 

  •   Commission of a serious violation of any of the Company’s personnel
policies, including but not limited to violations of the Company’s policies
against any form of harassment; or

 

  •   Any material act or omission defined as grounds for termination of
employees as set forth in the Company’s personnel policies in existence at the
time, provided that De Cardenas has failed to cure such material act or omission
within thirty (30) days after written notice thereof; or

 

  •   A material breach of this Agreement.

 

In the event the Company terminates De Cardenas’ employment and this Agreement
for Cause, the “Effect of Termination” provisions of paragraph 9 shall apply.

 

7. TERMINATION OF AGREEMENT BY COMPANY WITHOUT CAUSE

 

The Company may terminate this Agreement and De Cardenas’ employment without
Cause at any time upon thirty (30) days prior written notice to De Cardenas. In
such case, the Company will pay to De Cardenas on the date of termination
without cause a severance allowance of six (6) months Base Salary, less taxes
and other applicable withholding amounts. De Cardenas shall not be entitled to
any remaining compensation or benefits under this Agreement from the date of his
termination forward, and the provisions of paragraph 9 below shall apply. To
obtain the severance payment, De Cardenas will be required to execute a full
waiver and release of all claims in the form prescribed by the Company.

 

8. TERMINATION OF AGREEMENT BY DE CARDENAS

 

De Cardenas may terminate this Agreement and his employment with the Company
without Cause upon thirty (30) days prior written notice to the Company. In such
case, De Cardenas may be required to perform his business duties and will be
paid his regular salary up to the date of termination. At the option of the
Company, the Company may require De Cardenas to depart from the Company at any
time during such thirty (30) day period upon receiving said thirty (30) days
notice from De Cardenas of the termination of the Agreement, provided that the
Company shall continue to pay De Cardenas at his regular salary for the
remainder of the thirty (30) day period.

 

4



--------------------------------------------------------------------------------

9. EFFECT OF TERMINATION

 

In the event of De Cardenas’ termination under paragraph 5, 6, or 8 above, De
Cardenas’ compensation and benefits to be provided under this Agreement will
immediately cease and terminate. The Company shall not be liable to De Cardenas
for any further or additional compensation or benefits from the date of
termination forward. Compensation that would otherwise be payable for the
remainder of the Agreement (and for prior years and for subsequent years) shall
automatically terminate and be forfeited immediately. Except as provided above,
the Company shall have no further liability hereunder (other than for
reimbursement for reasonable business expenses incurred prior to the date of
termination). All stock options that are not vested shall immediately terminate
and expire. There will be no pro-ration of bonuses and no pro-ration or vesting
of stock options.

 

10. COOPERATION

 

Upon the termination of this Agreement for any reason, De Cardenas agrees to
cooperate with the Company in effecting a smooth transition of the management of
the Company with respect to the duties and responsibilities which De Cardenas
performed for the Company. Further, after termination of this Agreement, De
Cardenas will upon reasonable notice furnish such information and proper
assistance to the Company as it may reasonably require in connection with any
litigation to which the Company is or may become a party.

 

11. COVENANT NOT TO COMPETE

 

During the term of his employment (whether under this Agreement or otherwise)
and for a period of six (6) months following the termination of De Cardenas’
employment (for any reason, whether initiated by De Cardenas or the Company), De
Cardenas promises and agrees that he will not enter into any employment or other
agency relationship (whether as a principal, agent, partner, employee, investor,
owner, consultant, board member or otherwise) with any of the following business
organizations, or their affiliated organizations, if any: (1) Haggar; (2) Liz
Claiborne, Inc.; (3) Philips Van Heusen; (4) Kenneth Cole; or (5) DKNY,
provided, that De Cardenas may hold the securities and/or passively invest in
shares of capital stock or other equity securities of any such entity so long as
does not acquire a controlling interest in or become a member of a group which
exercises direct or indirect control of more than five percent of any class of
capital stock of such entity. De Cardenas acknowledges that the business
entities identified in the preceding sentence are competitors of Perry Ellis and
that the restrictive covenant herein is necessary to protect Perry Ellis
legitimate business interests. This restrictive covenant may be assigned to any
successor entities.

 

12. AGREEMENT NOT TO DISCLOSE TRADE SECRETS OR CONFIDENTIAL INFORMATION

 

(a) Trade Secrets. During the term of his employment and after (whether under
this Agreement or otherwise) De Cardenas’ termination of employment with the

 

5



--------------------------------------------------------------------------------

Company or any successor organization (for any reason by De Cardenas or the
Company), De Cardenas promises and agrees that he will not disclose or utilize
any trade secrets, confidential information, or other proprietary information
acquired during the course of his service with the Company and/or its related
business entities. As used herein, “trade secret” means the whole or any portion
or phase of any formula, pattern, device, combination of devices, or compilation
of information which is for use, or is used in the operation of the Company’s
business and which provides the Company an advantage or an opportunity to obtain
an advantage over those who do not know or use it. “Trade Secret” also includes
any scientific, technical, or commercial information, including any design, list
of suppliers, list of customers, or improvement thereof, as well as pricing
information or methodology, contractual arrangement with vendors or suppliers,
business development plans or activities, or Company financial information.

 

(b) Confidential Information. During the term of his employment and after De
Cardenas’ termination of employment (whether under this Agreement or otherwise)
with Perry Ellis or any successor organization (for any reason, whether
initiated by De Cardenas or the Company), De Cardenas shall not divulge,
communicate, use to the detriment of the Company or for the benefit of any other
person or persons, or misuse in any way any Confidential Information pertaining
to the business of the Company. Any Confidential Information or Data now or
hereafter acquired by De Cardenas with respect to the business of the Company
(which shall include, but not be limited to information concerning the Company’s
financial condition, prospects, technology, customers, suppliers, methods of
doing business and promotion of the Company’s products and services) shall be
deemed a valuable special and unique asset of the Company that is received by De
Cardenas in confidence and as a fiduciary. For purposes of this Agreement,
“Confidential Information” means information disclosed to De Cardenas as a
consequence of or through his employment by the Company (including information
conceived, originated, discovered or developed by De Cardenas) prior to or after
the date hereof and not generally known or in the public domain, about the
Company or its business.

 

13. AGREEMENT NOT TO SOLICIT OR HIRE COMPANY EMPLOYEES

 

If De Cardenas leaves the employment of the Company for whatever reason, De
Cardenas promises and agrees that during the two (2) years following his
departure from the Company, he will not, without the express written permission
of the Company, directly or indirectly employ as a consultant or employee any
person who is employed as a consultant or employee of the Company at the time of
De Cardenas’ departure or any person who was an employee or consultant of the
Company during the six months preceding De Cardenas’ departure. This restrictive
covenant may be assigned to any successor entities.

 

14. INJUNCTIVE RELIEF

 

In recognition of the unique services to be performed by De Cardenas and the
possibility that any violation by De Cardenas of paragraphs 11, 12 or 13 of this
Agreement may cause irreparable or indeterminate damage or injury to Company, De

 

6



--------------------------------------------------------------------------------

Cardenas expressly stipulates and agrees that the Company shall be entitled upon
ten (10) days written notice to De Cardenas to obtain an injunction from any
court of competent jurisdiction regarding any violation or threatened violation
of this Agreement. Such right to an injunction shall be in addition to, and not
in limitation of, any other rights or remedies the Company may have for actual
or liquidated damages.

 

15. SURVIVAL

 

Anything contained in this Agreement to the contrary notwithstanding, the
provisions of paragraphs 11, 12 and 13 and the other provisions of this
Agreement necessary to effectuate the survival of Sections 11, 12 and 13 shall
survive termination of this Agreement and any termination of De Cardenas’
employment hereunder.

 

16. JUDICIAL MODIFICATION OF AGREEMENT

 

The Company and De Cardenas specifically agree that a court of competent
jurisdiction (or an arbitrator as appropriate) may modify or amend paragraphs
11, 12 or 13 of this Agreement if absolutely necessary to conform with relevant
law or binding judicial decisions in effect at the time the Company seeks to
enforce any or all of said provisions.

 

17. RESOLUTION OF DISPUTES BY ARBITRATION

 

Any claim or controversy that arises out of or relates to this Agreement, or the
breach of it, will be resolved by arbitration in the City of Miami in accordance
with the rules then obtaining of the American Arbitration Association. Judgment
upon the award rendered may be entered in any court possessing jurisdiction over
arbitration awards. This Section shall not limit or restrict the Company’s right
to obtain injunctive relief for violations of paragraphs 11, 12, or 13 of this
Agreement. The prevailing party shall be entitled to payment for all costs and
reasonable attorney’s fees (both trial and appellate) incurred by the prevailing
party in regard to the proceedings.

 

18. ADEQUATE CONSIDERATION

 

De Cardenas expressly agrees that the Company is providing adequate, reasonable
consideration for the obligations imposed upon him in this Agreement.

 

19. EFFECT OF PRIOR AGREEMENTS

 

This Agreement supersedes any prior verbal or written agreement or understanding
between the Company and De Cardenas.

 

20. LIMITED AFFECT OF WAIVER BY COMPANY

 

If the Company waives a breach of any provision of this Agreement by De
Cardenas, that waiver will not operate or be construed as a waiver of other
breaches of this Agreement by De Cardenas.

 

7



--------------------------------------------------------------------------------

21. SEVERABILITY

 

If any provision of this Agreement is held invalid for any reason, said
invalidity shall not affect the enforceability of any other provision of this
Agreement, and all other provisions of this Agreement will remain in effect.

 

22. ASSUMPTION OF AGREEMENT BY COMPANY’S SUCCESSORS AND ASSIGNS

 

At the Company’s sole option, the Company’s rights and obligations under this
Agreement will inure to the benefit of and be binding upon the Company’s
successors and assigns. De Cardenas may not assign his rights and obligations
under this Agreement.

 

23. APPLICABLE LAW

 

De Cardenas and the Company agree that this Agreement shall be subject to and
enforceable under the laws of the State of Florida.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the 1st of
May 2005.

 

Agreed and Accepted

 

// Alberto de Cardenas

--------------------------------------------------------------------------------

      By:  

//Rosanne Mathews

--------------------------------------------------------------------------------

Alberto de Cardenas

         

Perry Ellis International, Inc.

 

8